Case 1:20-cv-09477-JMF Document 18 Filed 11/20/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

xX
NEW YORK METROPOLITAN REGIONAL CENTER, |
L.P. 1, ;

Plaintiff, | 20-CV-9477 (JMF)

-v- | ORDER

MAMMOET USA HOLDING, INC.,
Defendant.
x

 

JESSE M. FURMAN, United States District Judge:

Upon review of the parties’ joint letter filed on November 19, 2020, ECF No. 17, the
Court hereby ADOPTS the proposed briefing schedule for Defendant’s anticipated motion to
dismiss. Thus, Defendant’s motion shall be filed by December 10, 2020; Plaintiff's opposition
shall be filed by January 8, 2021; any reply by Defendants shall be filed by January 18, 2021.

In light of the foregoing, the pretrial conference previously scheduled for November 23,
2020 is CANCELED.

SO ORDERED. CC} -
Dated: November 20, 2020

New York, New York SSE MKEMRMAN
Umiited States District Judge
